EXHIBIT A
                                                                    Page 1

1                  UNITED STATES DISTRICT COURT
2                  SOUTHERN DISTRICT OF NEW YORK
3    In Re: KEURIG GREEN MOUNTAIN )
     SINGLE SERVE COFFEE ANTITRUST )
4    LITIGATION,                     )
                                     )
5    JBR, INC., D/B/A ROGERS FAMILY )
     COMPANY,                        )
6                                    ) CASE NO.
                 Plaintiff,          ) 1:14-CV-0424
7                                    ) VSB-HBP
       VS.                           )
8                                    )
     KEURIG GREEN MOUNTAIN, INC.     )
9    F/K/A/ GREEN MOUNTAIN COFFEE    )
     ROASTERS, INC. AND AS SUCCESSOR)
10   TO KEURIG, INCORPORATED,        )
                                     )
11               Defendant.          )
                                     )
12
13
14
15        VIDEOTAPED DEPOSITION OF THOMAS LOWELL GARBER
16                          Volume 1
17                  San Francisco, California
18                  Wednesday, March 20, 2019
19                    8:05 a.m. - 7:31 p.m.
20         Total time on record: 8 hours, 57 minutes
21
22
23                    VERITEXT LEGAL SOLUTIONS
                         MID-ATLANTIC REGION
24                 1801 Market Street – Suite 1800
                       Philadelphia, PA 19103
25

                              Veritext Legal Solutions
            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 104

1         Do you remember hearing that information from               11:18:08

2    Whole Foods?

3    A.   I -- I had it, so I must have.

4    Q.   Do you recall going back to Miss Abrahamson to

5    discuss this issue further with her, in light of the             11:18:29

6    comments from Whole Foods?

7    A.   I would have passed this on to the Rogers.

8    Q.   Do you know if the Rogers --

9    A.   I don't know.

10   Q.   -- discussed it with the lawyers?                           11:18:41

11   A.   I'm sorry.   No, I do not know.

12   Q.   When you say you would have passed it on to the

13   Rogers, do you mean you would have forwarded it to the

14   Rogers Family e-mail alias, or would you have sent it

15   to individuals?                                                  11:18:52

16   A.   I probably would have sent it to Jim Rogers,

17   assuming that he would contact the lawyers, because I

18   was not direct contact.

19   Q.   Do you understand what Whole Foods is saying when

20   they say, "Products that are customarily disposed of in          11:19:06

21   the solid waste stream -- i.e., household trash -- may

22   never make a biodegradable claim, since products in

23   landfills typically do not biodegrade"?

24   A.   I understand what they're saying, yes.

25   Q.   Do you recall if JBR removed the biodegradable              11:19:22

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                         Page 1

1                  UNITED STATES DISTRICT COURT
2                  SOUTHERN DISTRICT OF NEW YORK
3    In Re: KEURIG GREEN MOUNTAIN )
     SINGLE SERVE COFFEE ANTITRUST )
4    LITIGATION,                     )
                                     )
5    JBR, INC., D/B/A ROGERS FAMILY )
     COMPANY,                        )
6                                    ) CASE NO.
                 Plaintiff,          ) 1:14-CV-0424
7                                    ) VSB-HBP
       VS.                           )
8                                    )
     KEURIG GREEN MOUNTAIN, INC.     )
9    F/K/A/ GREEN MOUNTAIN COFFEE    )
     ROASTERS, INC. AND AS SUCCESSOR)
10   TO KEURIG, INCORPORATED,        )
                                     )
11               Defendant.          )
                                     )
12
13
14
15
16           VIDEOTAPED DEPOSITION OF JOHN W. ROGERS
17                  San Francisco, California
18                  Wednesday, March 13, 2019
19                   11:38 a.m. - 7:29 p.m.
20        Total time on record PM Session: 5 hours, 50 minutes
             * Total time listed on AM Session
21
22
     Reported by:
23   LYDIA ZINN
     RPR, FCRR, CSR No. 9223
24   Job No. 3234597
25   PAGES 1 - 248

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                          Page 95

1    Q.   It looks like Ms. Hybsch is writing to you and              14:59:25

2    your brothers, and that she's upset that JBR is going

3    to be rolling out new packaging for the OneCups without

4    any earth-friendly call-outs.

5    A.   Mm-hm.                                                      14:59:41

6    Q.   She says, "I understand the reason for this is the

7    legal challenges that we are facing in CA."      She says

8    that this will create a problem for her.      She says an

9    important factor in gaining distribution was/is our

10   biodegradable claim.                                             15:00:01

11   A.   Mm-hm.

12   Q.   Lower down, she says, "Competitors will have a

13   field day when suddenly our major claim that we have

14   been touting for years just disappears off the box.         In

15   addition, competitors are going to be launching 100%             15:00:12

16   compostable items by the end of the year, which is the

17   same time that we are removing all of our

18   earth-friendly call-outs from our boxes.      This is a

19   troubling situation."

20        And then Jim writes her back and says, "We are              15:00:26

21   working on 100% compostability.    In advance of that, we

22   feel it prudent to remove previous claims.      The new

23   call-out will be more impactful that way."

24        When Jim says, "We feel it prudent to remove

25   previous claims," was that a decision that the family            15:00:48

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                             Page 96

1    had made?                                                           15:00:50

2    A.   I don't remember.      I don't think so.     I think it

3    was a Jim decision.

4    Q.   You don't recall --

5    A.   I don't know if I ever voted on that one.                      15:01:00

6    Q.   -- discussing?

7    A.   No.     I just don't remember, to tell you the truth.

8    I really don't.

9    Q.   Did you ever personally deal with anyone at one of

10   the California District Attorney's Offices?                         15:01:17

11   A.   No.

12   Q.   Was Jim the one dealing with --

13   A.   Mm-hm.

14   Q.   -- them?

15        And when the company settled with the California               15:01:23

16   District Attorney, there was a vote by the Board?

17   A.   No.

18   Q.   Did the Board discuss it?

19   A.   No.     I think Jim came in and said, This is what

20   happened.     This is what we're doing.                             15:01:43

21        And we said, Oh, yes.      Go ahead.    Do what you've

22   got to do.     Probably something like that.

23        I'm sure something was mentioned.        I don't think

24   we had anything formal.      We have -- just depending on

25   everyone's schedule, and if everyone's around.         There        15:01:55

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                               Page 97

1    is no, like, strict schedule for Board meeting.            We         15:01:57

2    just do it whenever we can.

3    Q.      Is there any rule about what triggers a Board

4    vote?

5    A.      No.                                                           15:02:09

6                  MS. BRANNON:    I'd like to mark Exhibit 20 to

7    the John Rogers deposition.           This is an e-mail from you

8    to a number of people at JBR.           It's dated November 12,

9    2015.     And the Bates label is ROG001531740.

10   (Deposition Exhibit 20 marked for identification.)                    15:02:32

11                 THE WITNESS:    Okay.

12   BY MS. BRANNON:

13   Q.      This seems to be an e-mail chain related to the

14   Private Label Manufacturers Association.

15   A.      Mm-hm.                                                        15:03:35

16   Q.      I think you testified earlier that around this

17   time, 2015, was probably the last time anyone from JBR

18   attended the PLMA trade show.           It looks like

19   Mr. Schoeppe is writing to senior folks at JBR, asking

20   what he can say about the earth-friendly nature of                    15:04:03

21   OneCups.

22   A.      Mm-hm.

23   Q.      He says, "Our current new packaging does not

24   indicate anything about our biodegradable, nor does it

25   say anything about our product being compostable.               I     15:04:16

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
